Sweeney, J.,
dissenting. I must respectfully dissent from the holding of the majority because I believe that R.C. 3719.43 amounts to an unconstitutional abdication of state legislative authority in violation of Section 1, Article II of the Ohio Constitution. As observed by the majority, this court in Sterling Drug, Inc. v. Wickham (1980), 63 Ohio St. 2d 16, 17 O.O. 3d 10, 406 N.E. 2d 1363, recognized as valid the decision of the General Assembly to delegate to the State Board of Pharmacy the authority to place individual pharmaceutical substances on particular schedules. The Sterling Drug decision (in which I concurred) acknowledged that R.C. 3719.44(D) was a proper delegation of state legislative authority to a state administrative body. However, that is not the issue before this court today.
Rather, the instant controversy arises in the context of R.C. 3719.43 — a statute which attempts to delegate state legislative authority to a federal administrative officer. As noted in Cleveland v. Piskura (1945), 145 Ohio St. 144, 158, 30 O.O. 340, 346, 60 N.E. 2d 919, 925: “It is a generally accepted principle that a state legislature cannot delegate legislative power to a federal agency.”
Thus, our prior determination that R.C. 3719.44 is valid is wholly irrelevant to our interpretation of R.C. 3719.43. The majority nevertheless concludes that R.C. 3719.43 and 3719.44 when “construed together” render the former section constitutional.
In my view, this analysis is unpersuasive. As an initial matter, placement of a substance on a higher schedule by the United States Attorney General precludes an independent evaluation by the State Board of *111Pharmacy which may result in its inclusion on a lower schedule — thereby divesting the state of its constitutional authority to determine what acts are criminal under state law. Secondly, placement of substances on schedules pursuant to R.C. 3719.43 is wholly independent of the process employed by the State Board of Pharmacy pursuant to R.C. 3719.44. Thus, placement of substances on schedules by the Attorney General pursuant to R.C. 3719.43 renders certain acts criminal irrespective of any formal action by the sovereign authority on behalf of which such measures are taken.
Finally, assuming that substance placement by the Attorney General may be subsequently ratified by the State Board of Pharmacy pursuant to R.C. 3719.44 by also placing the substance on the same schedule, no such authority was exercised relative to the substance at issue in the case at bar.
Accordingly, I believe that R.C. 3719.43 is an unlawful delegation of state legislative authority to a federal agency as specifically recognized in Cleveland v. Piskura, supra. I would therefore reverse the judgment of the court of appeals and uphold the dismissal of the indictment by the common pleas court.
Douglas and H. Brown, JJ., concur in the foregoing dissenting opinion.